Case 1:20-cv-01228-CFC Document 19-3 Filed 12/23/20 Page 1 of 29 PageID #: 1177




                     EXHIBIT M
11/19/2020                                                  Case 1:20-cv-01228-CFC Document 19-3 Tony
                                                                                                   Filed   12/23/20
                                                                                                      D'Addona | LinkedIn Page 2 of 29 PageID #: 1178

                                                                                                                                                                                            Reactivate
                       Search
                                                                                                                                                                                         Premium: 50% Off


                                                    Fifty Shades of Copyright - The incredible but true story of the lawsuit behind Fifty Shades of Grey Ad

                                                                                                                                              Promoted




                                                                                                                                                GMAT Waivers for          Attorney Needed
                                                                                                                                                  Rice MBA                      ASAP
                                                                                                                                               Earn your MBA online in   We need more attorneys
                                                                                                                                                   24 months with        in your area ASAP. Apply
                                                                                                                                               MBA@Rice. Learn more.       for membership now!

                                                                                                             Message          More…
                                                                                                                                                    Learn more                Learn more

                   Tony D'Addona                    · 3rd                                                 Nokia Canada

                   Principal Hardware Designer at Nokia Canada                                            McGill University
                   Ottawa, Ontario, Canada · 214 connections · Contact info
                                                                                                                                               People also viewed
                                                                                                                                                          Sara Watt
                                                                                                                                                          • 3rd+
                                                                                                                                                          Research Analyst at Cision
                   Experience                                                                                                                             Canada


                                   Principal Hardware Designer                                                                                            Heidi Rogers Adams
                                   Nokia Canada                                                                                                           • 3rd
                                   May 1994 – Present · 26 yrs 7 mos                                                                                      Head of Portfolio
                                                                                                                                                          Marketing, IP/Optical…

                                   Hardware Designer
                                   Newbridge Networks                                                                                                     Richard Grieve
                                   1994 – 2000 · 6 yrs                                                                                                   • 3rd+
                                                                                                                                                       Messaging
                                                                                                                                                         Technical Team Lead at
https://www.linkedin.com/in/tony-d-addona-10a916/                                                                                                                                                           1/4
Case 1:20-cv-01228-CFC Document 19-3 Filed 12/23/20 Page 3 of 29 PageID #: 1179




                     EXHIBIT N
Case 1:20-cv-01228-CFC Document 19-3 Filed 12/23/20 Page 4 of 29 PageID #: 1180

                                                                                                                   US008.7874.09B2


 (12) United States Patent                                                                     (10) Patent No.:                     US 8,787,409 B2
        Krimmel                                                                                (45) Date of Patent:                             Jul. 22, 2014
 (54) METHOD FOR DISCONTINUOUSLY                                                                USPC .......................................................... 370/537
      TRANSFERRING DATANA                                                                  (58) Field of Classification Search
            POINT-TO-MULTIPOINT ACCESS                                                             CPC ..................... H04L 1/0041; H04L 2001/0093:
        NETWORK, CENTRAL UNIT, AND                                                                       H04L 1/0071; H04Q 11/0067; H04Q11/0071
        NETWORK TERMINATION UNIT                                                                   See application file for complete search history.
 (75) Inventor: Heinz-Georg Krimmel,                                                       (56)                      References Cited
                       Korntal-Muenchingen (DE)                                                              U.S. PATENT DOCUMENTS
 (73) Assignee: Alcatel Lucent, Boulogne Billancourt                                              5,144,669 A * 9/1992 Faulkner et al. .............. 380,212
                       (FR)                                                                       5,473,696 A * 12/1995 van Breemen et al. ....... T13,162
                                                                                                  5,550,825 A * 8/1996 McMullan et al. ........... 370,486
 (*) Notice:           Subject to any disclaimer, the term of this                                5,867,490 A * 2/1999 Campanella .......                    370,326
                       patent is extended or adjusted under 35                                    85.65           : :39            Arman....................... 3.5.
                                                                                                                                  Immitt
                       U.S.C. 154(b) by 94 days.                                                  7,171,121 B1         1/2007 Skarica et al.
                                                                                                  7.209,493 B2 * 4/2007 Shinoda ........................ 370,510
 (21) Appl. No.:              13/322, 181                                                         7,453,929 B2 * 1 1/2008 Barlev et al. ...                  375/222
 (22) PCT Filed:              May 6, 2010                                                                                (Continued)
 (86). PCT No.:               PCT/EP2010/056167                                                          FOREIGN PATENT DOCUMENTS
        S371 (c)(1),                                                                       WO                 O2,35906             5, 2002
      (2), (4) Date: Nov. 23, 2011                                                         Primary Examiner — Min Jung
 (87) PCT Pub. No.: WO2010/142500                                                              Attorney, Agent, or Firm — Carmen Patti Law Group,
        PCT Pub. Date: Dec. 16, 2010
                                                                                           (57)                         ABSTRACT
 (65)               Prior Publication Data                                                 An exemplary method and apparatus are provided for trans
        US 2012/O120832A1      May 17, 2012                                                ferring data from a central unit in a network to a Subscriber
                                                                                           sided network termination unit via a distribution network that
 (30)              Foreign Application Priority Data                                       connects the central unit with the subscriber-sided network
                                                                                           termination unit and multiple of other subscriber-sided net
    Jun. 10, 2009        (EP)    --- ------ ----- --------- -- --- ------ ---   09305523   work termination units. Measures for providing COrrect data

                                                                                           transmissions, such as Scrambling or forward error correc
 (51) Int. Cl.                                                                             tion, are applied to the data for the single subscriber-sided
        H04.3/02                        (2006.01)                                          network termination unit before the data are combined with
        H04L I/00                       (2006.01)                                          data for other subscriber-sided network termination units. As
      H04Q 11/00                        (2006.01)                                          a consequence, there is no longer a need to completely pro
 (52) U.S. Cl.                                                                             cess the transferred data at each and every subscriber-sided
        CPC - - - - - - - - - - H04L I/004      (2013.01); H04Q II/067                     network termination unit.
                 (2013.01); H04L 2001/0093 (2013.01); H04O
                                          1 1/0071 (2013.01)                                                 10 Claims, 2 Drawing Sheets




        2
Case 1:20-cv-01228-CFC Document 19-3 Filed 12/23/20 Page 5 of 29 PageID #: 1181




                     EXHIBIT O
     Case 1:20-cv-01228-CFC Document 19-3 Filed 12/23/20 Page 6 of 29 PageID #: 1182




                                                  1 OF 1 RECORD(S)

                                       FOR INFORMATIONAL PURPOSES ONLY
                                                 Copyright 2020 LexisNexis
                                   a division of Reed Elsevier Inc. All Rights Reserved.



Date:11/19/2020
Report processed by:
Jones Day
Full Name                    Address                                  County               Phone
ZWIEBEL, JEFFREY LEE
                             DALLAS, TX


ADDITIONAL PERSONAL INFORMATION
SSN               DOB                Gender             LexID(sm)           Email
                                                        002806978815

Subject Summary

Name Variations
1:    ZWEIBEL, JEFFREY L
2:    ZWIEBEL, JEFFEREY
3:    ZWIEBEL, JEFFREY
4:    ZWIEBEL, JEFFREY L
5:    ZWIEBEL, JEFFREY LEE

SSNs Summary
No.   SSN                   State Iss.                  Date Iss.        Warnings
                                         Most frequent SSN attributed to subject:
1:
DOBs
Reported DOBs:



Others Using SSN - 0 records found
Address Summary - 3 records found
No.    Address
1:
       DALLAS, TX


2:
       DALLAS, TX


3:
       DALLAS, TX




Address Details
1:                      DALLAS, TX
Case 1:20-cv-01228-CFC Document 19-3 Filed 12/23/20 Page 7 of 29 PageID #: 1183




                     EXHIBIT P
11/20/2020                                                     Case 1:20-cv-01228-CFC Document 19-3Andrea
                                                                                                     Filed  12/23/20
                                                                                                          Galbiati | LinkedIn Page 8 of 29 PageID #: 1184

                                                                                                                                                                                                 Reactivate
                        Search
                                                                                                                                                                                                 Premium


                          Andrea Galbiati              GMAT Waivers for Rice MBA - Earn your MBA online in 24 months with MBA@Rice. Learn more. Ad
                                                                                                                                                                        Message            More…
                          FPGA Competence Center Manager @ X-Haul at Nokia
                                                                                                                                                 Promoted
                                                                                                                                                        GMAT Waivers for Rice MBA
                                                                                                                                                 Promoted
                                                                                                                                                            Earn your MBA online in 24 months
                                                                                                                                                            Cross-border
                                                                                                                                                            with MBA@Rice.M&ALearn Payments
                                                                                                                                                                                   more.
                                                                                                                                                            1-stop online payments. Paying Agent
                                                                                                                                                            and integrated global FX capabilities.
                                                                                                                                                            Global M&A Simplified
                                                                                                                                                            Business is global, your M&A payments
                                                                                                                                                            Rice Business
                                                                                                                                                            should be too Online MBA
                                                                                                                                                            MBA@Rice—ranked #1 for graduate
                                                                                                                                                            entrepreneurship for 2020.
                                                                                                                                                            Are You an Attorney?
                                                                                                                                                            We need more attorneys in your area
                                                                                                                Message         More…                       Baylor's  MPH
                                                                                                                                                            ASAP. Apply nowOnline
                                                                                                                                                                             for membership.
                                                                                                                                                            GRE scores are not required to apply to
                                                                                                                                                            Baylor's MPH online program.
                    Andrea Galbiati                    · 3rd                                                 Nokia

                    FPGA Competence Center Manager @ X-Haul at Nokia                                         Politecnico di Milano
                    Milan, Lombardy, Italy · 500+ connections · Contact info
                                                                                                                                                 People also viewed
                                                                                                                                                            Lisa Garattini
                                                                                                                                                            • 3rd
                                                                                                                                                            New HW Platforms
                    Experience                                                                                                                              introduction Program…


                                     Nokia                                                                                                                  Davide Fumagalli
                                     14 yrs 7 mos                                                                                                           • 3rd+
                                                                                                                                                            SW Embedded Team
                                     FPGA Competence Center Manager @ X-Haul                                                                                Leader @ NOKIA
                                     Jan 2016 – Present · 4 yrs 11 mos

                                                                                                                                                            Elisabetta Mercandelli
                                     FPGA Competence Center Manager @ Wireless Transmission PU                                                            • 3rd
                                     Mar 2011 – Jan 2016 · 4 yrs 11 mos                                                                                 Messaging
                                                                                                                                                          gTAC Technical Engineer in
https://www.linkedin.com/in/andrea-galbiati-5870111/                                                                                                                                                          1/5
11/20/2020                                                  Case 1:20-cv-01228-CFC Document 19-3Andrea
                                                                                                  Filed  12/23/20
                                                                                                       Galbiati | LinkedIn Page 9 of 29 PageID #: 1185

                                     In Wireless Transmission Product Unit I am leading FPGA competence center worldwide. Team is                        ION Optics Services BU        Reactivate
                        Search       based in four different sites (China, France, Italy and U.S.).                                                                                    Premium
                                                                                                                                                         Costantino Riglietti
                          AndreaAs competence center manager, my main responsibilities are:
                                 Galbiati                                                                                     …see more                  • 3rd+
                          FPGA Competence Center Manager @ X-Haul at Nokia                                                                               embeddedMessage
                                                                                                                                                                    sw developer More…
                                 FPGA Team Leader @ Wireless Transmission PU                                                                             @ X-haul in Nokia
                                 Jul 2008 – Mar 2011 · 2 yrs 9 mos
                                     In Wireless Transmission Product Unit I am leading FPGA team in Vimercate site.                                     Gualtiero Delladonne
                                                                                                                                                         • 3rd
                                     As team leader I am fully responsible for the team, taking care of:                                                 Consultant - Integration on
                                     - People management                                                                      …see more                  carrier ethernet radio…


                                     FPGA Technical Team Leader @ Wireless Transmission PU                                                                   Show more
                                     May 2006 – Jul 2008 · 2 yrs 3 mos
                                     In Wireless Transmission Product Unit I am part of FPGA team, being appointed technical team
                                     leader of the FPGA hosted on 9500 MSS radio board.
                                                                                                                                              People you may know
                                     My main tasks and responsibilities are:                                                  …see more
                                                                                                                                                         Tyson M. Lies
                                                                                                                                                         Assistant United States
                                     FPGA Designer @ Ericsson                                                                                            Attorney
                                     Info Solution
                                     Feb 2005 – Apr 2006 · 1 yr 3 mos
                                                                                                                                                         D'Anne Kelly
                                     In Ericsson I am part of FPGA team. As FPGA designer I am in charge of developing some parts of                     Senior Legal Secretary at
                                     the design, being technically responsible for those blocks from requirement definition to test in the               Raymond James
                                     lab, including documentation, implementation of Simulink models and support to validation.
                                                                                                                               …see more
                                                                                                                                                         Diane Stone
                                                                                                                                                         Legal at Jones Day

                                     Researcher
                                     Politecnico di Milano                                                                                               Shawn Brown
                                     Jul 2003 – Feb 2005 · 1 yr 8 mos                                                                                    Legal Secretary at JONES
                                     I am involved both in research and didactics.                                                                       DAY®

                                                                                                                                                     Messaging
                                     Main research areas are: multilevel coded modulation schemes and sub-optimum algorithm for soft
                                                                                                                          see more
https://www.linkedin.com/in/andrea-galbiati-5870111/                                                                                                                                                2/5
Case 1:20-cv-01228-CFC Document 19-3 Filed 12/23/20 Page 10 of 29 PageID #: 1186




                   EXHIBIT Q
12/22/2020Case         1:20-cv-01228-CFC Document 19-3 Filed 12/23/20
                                                          Cases Search Page 11 of 29 PageID #: 1187
  Cases Search




  Cases Search                                                                                                                              181 Results

   Parties: begins wsou Courts: Delaware District, Texas Western District, Virginia Eastern District


    Case                                                                                               Case Filing Date   Case Terminated

    WSOU Investments LLC v. Salesforce.com, Inc.                                                       Dec. 18, 2020
    6-20-cv-01163 (WDTX)

    WSOU Investments LLC v. Salesforce.com, Inc.                                                       Dec. 18, 2020
    6-20-cv-01164 (WDTX)

    WSOU Investments LLC v. Salesforce.com, Inc.                                                       Dec. 18, 2020
    6-20-cv-01165 (WDTX)

    WSOU Investments LLC v. Salesforce.com, Inc.                                                       Dec. 18, 2020
    6-20-cv-01166 (WDTX)

    WSOU Investments LLC v. Salesforce.com, Inc.                                                       Dec. 18, 2020
    6-20-cv-01167 (WDTX)

    WSOU Investments LLC v. Salesforce.com, Inc.                                                       Dec. 18, 2020
    6-20-cv-01168 (WDTX)

    WSOU Investments LLC v. Salesforce.com, Inc.                                                       Dec. 18, 2020
    6-20-cv-01169 (WDTX)

    WSOU Investments LLC v. Salesforce.com, Inc.                                                       Dec. 18, 2020
    6-20-cv-01170 (WDTX)

    WSOU Investments LLC v. Salesforce.com, Inc.                                                       Dec. 18, 2020
    6-20-cv-01171 (WDTX)

    WSOU Investments LLC v. Salesforce.com, Inc.                                                       Dec. 18, 2020
    6-20-cv-01172 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Arista Networks, Inc.              Nov. 25, 2020
    6-20-cv-01083 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. F5 Networks, Inc.                  Nov. 06, 2020
    1-20-cv-01331 (EDVA)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. F5 Networks, Inc.                  Nov. 06, 2020      Nov. 06, 2020
    3-20-cv-00856 (EDVA)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. TP-Link Technology Co., Ltd.        Oct. 31, 2020
    6-20-cv-01012 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. TP-Link Technology Co., Ltd.        Oct. 31, 2020
    6-20-cv-01013 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. TP-Link Technology Co., Ltd.        Oct. 31, 2020
    6-20-cv-01014 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. TP-Link Technology Co., Ltd.        Oct. 31, 2020
    6-20-cv-01015 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. TP-Link Technology Co., Ltd.        Oct. 31, 2020
    6-20-cv-01016 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. TP-Link Technology Co., Ltd.        Oct. 31, 2020
    6-20-cv-01017 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. TP-Link Technology Co., Ltd.        Oct. 31, 2020
    6-20-cv-01018 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. TP-Link Technology Co., Ltd.        Oct. 31, 2020
    6-20-cv-01019 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. TP-Link Technology Co., Ltd.        Oct. 31, 2020
    6-20-cv-01020 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. TP-Link Technology Co., Ltd.        Oct. 31, 2020
    6-20-cv-01021 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. TP-Link Technology Co., Ltd.        Oct. 31, 2020
    6-20-cv-01022 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Canon Inc.                          Oct. 19, 2020
    6-20-cv-00980 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Canon Inc.                          Oct. 19, 2020
    6-20-cv-00981 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Canon Inc.                          Oct. 19, 2020
    6-20-cv-00982 (WDTX)



https://search.docketnavigator.com/patent/binder/0/0?print=true                                                                                      1/7
12/22/2020Case      1:20-cv-01228-CFC Document 19-3 Filed 12/23/20
                                                       Cases Search Page 12 of 29 PageID #: 1188
  Cases Search




    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Canon Inc.                                Oct. 19, 2020
    6-20-cv-00984 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Canon Inc.                                Oct. 19, 2020
    6-20-cv-00985 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Oneplus Technology (Shenzhen) Co., Ltd.   Oct. 14, 2020
    6-20-cv-00952 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Oneplus Technology (Shenzhen) Co., Ltd.   Oct. 14, 2020
    6-20-cv-00953 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Oneplus Technology (Shenzhen) Co., Ltd.   Oct. 14, 2020
    6-20-cv-00956 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Oneplus Technology (Shenzhen) Co., Ltd.   Oct. 14, 2020
    6-20-cv-00957 (WDTX)

    WSOU Investments LLC v. Oneplus Technology (Shenzhen) Co., Ltd.                                          Oct. 14, 2020
    6-20-cv-00958 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. NEC Corporation                           Oct. 07, 2020
    6-20-cv-00923 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. NEC Corporation                           Oct. 07, 2020
    6-20-cv-00924 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. NEC Corporation                           Oct. 07, 2020
    6-20-cv-00925 (WDTX)

    WSOU Investments LLC v. NEC Corporation                                                                  Oct. 07, 2020
    6-20-cv-00926 (WDTX)

    WSOU Investments LLC v. NEC Corporation                                                                  Oct. 07, 2020
    6-20-cv-00927 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co. Ltd. et al                                               Oct. 02, 2020
    6-20-cv-00916 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co. Ltd. et al                                               Oct. 02, 2020
    6-20-cv-00917 (WDTX)

    WSOU Investments LLC v. Juniper Networks, Inc.                                                           Sep. 30, 2020
    6-20-cv-00902 (WDTX)

    WSOU Investments LLC v. Juniper Networks, Inc.                                                           Sep. 30, 2020
    6-20-cv-00903 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                              Sep. 29, 2020
    6-20-cv-00889 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                              Sep. 29, 2020
    6-20-cv-00890 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                              Sep. 29, 2020
    6-20-cv-00891 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                              Sep. 29, 2020
    6-20-cv-00892 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                              Sep. 29, 2020
    6-20-cv-00893 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Xilinx, Inc.                              Sep. 16, 2020
    1-20-cv-01228 (DDE)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Xilinx, Inc.                              Sep. 16, 2020
    1-20-cv-01229 (DDE)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Xilinx, Inc.                              Sep. 16, 2020
    1-20-cv-01231 (DDE)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Xilinx, Inc.                              Sep. 16, 2020
    1-20-cv-01232 (DDE)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Xilinx, Inc.                              Sep. 16, 2020
    1-20-cv-01233 (DDE)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. F5 Networks, Inc.                        Sep. 15, 2020   Sep. 16, 2020
    1-20-cv-01081 (EDVA)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. F5 Networks, Inc.                        Sep. 15, 2020   Sep. 16, 2020
    1-20-cv-01082 (EDVA)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. F5 Networks, Inc.                        Sep. 15, 2020   Sep. 16, 2020
    1-20-cv-01083 (EDVA)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. F5 Networks, Inc.                        Sep. 15, 2020   Sep. 16, 2020
    1-20-cv-01084 (EDVA)


https://search.docketnavigator.com/patent/binder/0/0?print=true                                                                              2/7
12/22/2020Case      1:20-cv-01228-CFC Document 19-3 Filed 12/23/20
                                                       Cases Search Page 13 of 29 PageID #: 1189
  Cases Search




    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. F5 Networks, Inc.                   Sep. 15, 2020   Sep. 16, 2020
    1-20-cv-01085 (EDVA)

    WSOU Investments, LLC v. F5 Networks, Inc.                                                          Sep. 15, 2020
    3-20-cv-00719 (EDVA)

    WSOU Investments, LLC v. F5 Networks, Inc.                                                          Sep. 15, 2020
    3-20-cv-00720 (EDVA)

    WSOU Investments, LLC v F5 Networks, Inc.                                                           Sep. 15, 2020
    3-20-cv-00721 (EDVA)

    WSOU Investments, LLC v. F5 Networks, Inc.                                                          Sep. 15, 2020   Oct. 20, 2020
    3-20-cv-00722 (EDVA)

    WSOU Investments, LLC v. F5 Networks, Inc.                                                          Sep. 15, 2020
    3-20-cv-00724 (EDVA)

    WSOU Investments LLC v. Juniper Networks, Inc.                                                      Sep. 04, 2020
    6-20-cv-00812 (WDTX)

    WSOU Investments LLC v. Juniper Networks, Inc.                                                      Sep. 04, 2020
    6-20-cv-00813 (WDTX)

    WSOU Investments LLC v. Juniper Networks, Inc.                                                      Sep. 04, 2020
    6-20-cv-00814 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Juniper Networks, Inc.               Sep. 04, 2020
    6-20-cv-00815 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Juniper Networks, Inc.               Sep. 04, 2020
    6-20-cv-00816 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Hewlett Packard Enterprise Company   Aug. 26, 2020
    6-20-cv-00783 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Hewlett Packard Enterprise Company   Aug. 12, 2020
    6-20-cv-00725 (WDTX)

    WSOU Investments LLC v. Hewlett Packard Enterprise Company                                          Aug. 12, 2020
    6-20-cv-00726 (WDTX)

    WSOU Investments LLC v. Hewlett Packard Enterprise Company                                          Aug. 12, 2020
    6-20-cv-00727 (WDTX)

    WSOU Investments LLC v. Hewlett Packard Enterprise Company                                          Aug. 12, 2020
    6-20-cv-00728 (WDTX)

    WSOU Investments LLC v. Hewlett Packard Enterprise Company                                          Aug. 12, 2020
    6-20-cv-00729 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Hewlett Packard Enterprise Company   Aug. 12, 2020
    6-20-cv-00730 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00571 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00572 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00573 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00574 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00575 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00576 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00577 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00578 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00579 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00580 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00581 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.         Jun. 29, 2020
    6-20-cv-00582 (WDTX)


https://search.docketnavigator.com/patent/binder/0/0?print=true                                                                         3/7
12/22/2020Case      1:20-cv-01228-CFC Document 19-3 Filed 12/23/20
                                                       Cases Search Page 14 of 29 PageID #: 1190
  Cases Search




    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.   Jun. 29, 2020
    6-20-cv-00583 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.   Jun. 29, 2020
    6-20-cv-00584 (WDTX)

    WSOU Investments LLC d/b/a Brazos Licensing and Development v. Google LLC f/k/a Google Inc.   Jun. 29, 2020
    6-20-cv-00585 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                   Jun. 17, 2020
    6-20-cv-00533 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                   Jun. 17, 2020
    6-20-cv-00534 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                   Jun. 17, 2020
    6-20-cv-00535 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                   Jun. 17, 2020
    6-20-cv-00536 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                   Jun. 17, 2020
    6-20-cv-00537 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                   Jun. 17, 2020
    6-20-cv-00538 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                   Jun. 17, 2020
    6-20-cv-00539 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                   Jun. 17, 2020
    6-20-cv-00540 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                   Jun. 17, 2020
    6-20-cv-00541 (WDTX)

    WSOU Investments LLC v. Huawei Technologies Co., Ltd. et al                                   Jun. 17, 2020
    6-20-cv-00542 (WDTX)

    WSOU Investments LLC v. Huawei Investment & Holding Co., Ltd. et al                           Jun. 17, 2020
    6-20-cv-00543 (WDTX)

    WSOU Investments LLC v. Huawei Investment & Holding Co., Ltd. et al                           Jun. 17, 2020
    6-20-cv-00544 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                 Jun. 03, 2020
    6-20-cv-00487 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                 Jun. 03, 2020
    6-20-cv-00488 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                 Jun. 03, 2020
    6-20-cv-00489 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                 Jun. 03, 2020
    6-20-cv-00490 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                 Jun. 03, 2020
    6-20-cv-00491 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                 Jun. 03, 2020
    6-20-cv-00492 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                 Jun. 03, 2020
    6-20-cv-00493 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                 Jun. 03, 2020
    6-20-cv-00494 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                 Jun. 03, 2020
    6-20-cv-00495 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                 Jun. 03, 2020
    6-20-cv-00496 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                 Jun. 03, 2020
    6-20-cv-00497 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                 Jun. 02, 2020
    6-20-cv-00454 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                 Jun. 02, 2020
    6-20-cv-00455 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                 Jun. 02, 2020
    6-20-cv-00456 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                 Jun. 02, 2020
    6-20-cv-00457 (WDTX)


https://search.docketnavigator.com/patent/binder/0/0?print=true                                                   4/7
12/22/2020Case       1:20-cv-01228-CFC Document 19-3 Filed 12/23/20
                                                        Cases Search Page 15 of 29 PageID #: 1191
  Cases Search




    WSOU Investments LLC v. Microsoft Corporation                                                   Jun. 02, 2020
    6-20-cv-00458 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                   Jun. 02, 2020
    6-20-cv-00459 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                   Jun. 02, 2020
    6-20-cv-00460 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                   Jun. 02, 2020
    6-20-cv-00461 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                   Jun. 02, 2020
    6-20-cv-00462 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                   Jun. 02, 2020
    6-20-cv-00463 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                   Jun. 02, 2020
    6-20-cv-00464 (WDTX)

    WSOU Investments LLC v. Microsoft Corporation                                                   Jun. 02, 2020
    6-20-cv-00465 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            Jun. 02, 2020
    6-20-cv-00473 (WDTX)

    WSOU Investments LLCv. Dell Technologies Inc. et al                                             Jun. 02, 2020
    6-20-cv-00474 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            Jun. 02, 2020
    6-20-cv-00475 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            Jun. 02, 2020
    6-20-cv-00476 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            Jun. 02, 2020
    6-20-cv-00477 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            Jun. 02, 2020
    6-20-cv-00478 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            Jun. 02, 2020
    6-20-cv-00479 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            Jun. 02, 2020
    6-20-cv-00480 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            Jun. 02, 2020
    6-20-cv-00481 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            Jun. 02, 2020
    6-20-cv-00482 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            Jun. 02, 2020
    6-20-cv-00485 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            Jun. 02, 2020
    6-20-cv-00486 (WDTX)

    WSOU Investments LLC v. Dell Technologies Inc. et al                                            May. 21, 2020   Jun. 02, 2020
    6-20-cv-00417 (WDTX)

    WSOU Investments LLC and Development v. Dell Technologies Inc. et al                            May. 21, 2020   Jun. 02, 2020
    6-20-cv-00418 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al   May. 20, 2020   Jun. 03, 2020
    6-20-cv-00410 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al   May. 20, 2020   Jun. 03, 2020
    6-20-cv-00412 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al   May. 19, 2020
    6-20-cv-00404 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al   May. 19, 2020   Jun. 02, 2020
    6-20-cv-00406 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al   May. 19, 2020   Jun. 02, 2020
    6-20-cv-00407 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al   May. 19, 2020   Jun. 02, 2020
    6-20-cv-00408 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Dell Technologies, Inc. et al   May. 19, 2020   Jun. 02, 2020
    6-20-cv-00409 (WDTX)

    WSOU Investments, LLC v. Dell Inc. et al                                                        May. 18, 2020   Jun. 03, 2020
    6-20-cv-00403 (WDTX)


https://search.docketnavigator.com/patent/binder/0/0?print=true                                                                     5/7
12/22/2020Case       1:20-cv-01228-CFC Document 19-3 Filed 12/23/20
                                                        Cases Search Page 16 of 29 PageID #: 1192
  Cases Search




    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 29, 2020   Jun. 03, 2020
    6-20-cv-00340 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 29, 2020   Jun. 03, 2020
    6-20-cv-00341 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 29, 2020   Jun. 03, 2020
    6-20-cv-00342 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 29, 2020   Jun. 03, 2020
    6-20-cv-00344 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 29, 2020   Jun. 02, 2020
    6-20-cv-00345 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 29, 2020   Jun. 02, 2020
    6-20-cv-00346 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 28, 2020   Jun. 03, 2020
    6-20-cv-00333 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 28, 2020   Jun. 03, 2020
    6-20-cv-00334 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 28, 2020   Jun. 02, 2020
    6-20-cv-00335 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 28, 2020   Jun. 02, 2020
    6-20-cv-00337 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 27, 2020   Jun. 03, 2020
    6-20-cv-00331 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Microsoft Corporation                         Apr. 27, 2020   Jun. 03, 2020
    6-20-cv-00332 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al                         Mar. 31, 2020   Jun. 04, 2020
    6-20-cv-00254 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al                         Mar. 31, 2020   Jun. 03, 2020
    6-20-cv-00255 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al                         Mar. 27, 2020   Jun. 03, 2020
    6-20-cv-00238 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al                         Mar. 27, 2020   Jun. 04, 2020
    6-20-cv-00240 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al                         Mar. 27, 2020   Jun. 04, 2020
    6-20-cv-00242 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al                         Mar. 26, 2020   Jun. 03, 2020
    6-20-cv-00228 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al                         Mar. 26, 2020   Jun. 03, 2020
    6-20-cv-00229 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al                         Mar. 26, 2020   Jun. 04, 2020
    6-20-cv-00231 (WDTX)

    WSOU Investments LLC v. ZTE Corporation et al                                                                 Mar. 25, 2020   Jun. 04, 2020
    6-20-cv-00224 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. ZTE Corporation et al                         Mar. 24, 2020   Jun. 03, 2020
    6-20-cv-00216 (WDTX)

    WSOU Investments, LLC v. ZTE Corporation et al                                                                Mar. 23, 2020   Jun. 04, 2020
    6-20-cv-00211 (WDTX)

    WSOU Investments, LLC et al                                                                                   Mar. 22, 2020   Jun. 17, 2020
    6-20-cv-00209 (WDTX)

    WSOU Investments, LLC v. Huawei Technologies Co., Ltd. et al                                                  Mar. 20, 2020   Jun. 18, 2020
    6-20-cv-00204 (WDTX)

    WSOU Investments, LLC v. Huawei Investment & Holding Co., Ltd. et al                                          Mar. 20, 2020   Jun. 17, 2020
    6-20-cv-00205 (WDTX)

    WSOU Investments, LLC v. Huawei Investment & Holding Co., Ltd. et al                                          Mar. 18, 2020   Jun. 17, 2020
    6-20-cv-00196 (WDTX)

    WSOU Investments, LLC v. Huawei Investment & Holding Co., Ltd. et al                                          Mar. 18, 2020   Jun. 17, 2020
    6-20-cv-00198 (WDTX)

    WSOU Investments, LLC v. Huawei Technologies Company, Ltd. et al                                              Mar. 18, 2020   Jun. 17, 2020
    6-20-cv-00199 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Huawei Investment & Holding Co., Ltd. et al   Mar. 16, 2020   Jun. 17, 2020
    6-20-cv-00189 (WDTX)


https://search.docketnavigator.com/patent/binder/0/0?print=true                                                                                   6/7
12/22/2020Case      1:20-cv-01228-CFC Document 19-3 Filed 12/23/20
                                                       Cases Search Page 17 of 29 PageID #: 1193
  Cases Search




    WSOU Investments, LLC, et al                                                                                  Mar. 16, 2020   Jun. 18, 2020
    6-20-cv-00190 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Huawei Investment & Holding Co., Ltd. et al   Mar. 16, 2020   Jun. 18, 2020
    6-20-cv-00191 (WDTX)

    WSOU Investments, LLC et al                                                                                   Mar. 16, 2020   Jun. 18, 2020
    6-20-cv-00192 (WDTX)

    WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Huawei Investment & Holding Co., Ltd. et al   Mar. 14, 2020   Jun. 17, 2020
    6-20-cv-00188 (WDTX)




https://search.docketnavigator.com/patent/binder/0/0?print=true                                                                                   7/7
Case 1:20-cv-01228-CFC Document 19-3 Filed 12/23/20 Page 18 of 29 PageID #: 1194




                      EXHIBIT R
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00403-ADA
                        Document Document
                                 19-3 Filed1 12/23/20
                                              Filed 05/18/20
                                                       Page 19
                                                             Page
                                                               of 291 PageID
                                                                      of 11 #: 1195




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

    WSOU INVESTMENTS, LLC d/b/a                       §
    BRAZOS LICENSING AND                              §
    DEVELOPMENT,                                      §         CIVIL ACTION NO. 6:20-cv-403
                                                      §
              Plaintiff,                              §           JURY TRIAL DEMANDED
                                                      §
    v.                                                §
                                                      §
    DELL TECHNOLOGIES INC., DELL                      §
    INC., AND EMC CORPORATION,                        §
                                                      §
              Defendants.                             §

                   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

 “Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against Dell

 Technologies Inc., Dell Inc., and EMC Corporation (collectively, “Defendants”) and alleges:

                                         NATURE OF THE ACTION
         1.       This is a civil action for patent infringement arising under the Patent Laws of the

 United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                                THE PARTIES
         2.       Brazos is a limited liability corporation organized and existing under the laws of

 Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

         3.       On information and belief, defendant Dell Technologies Inc. is a Delaware

 corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682.

         4.       On information and belief, defendant Dell Inc. is a Delaware corporation with a

 principal place of business at One Dell Way, Round Rock, Texas 78682. Dell Inc. is wholly owned

 by its corporate parent, Dell Technologies Inc.


                                                       1
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00403-ADA
                        Document Document
                                 19-3 Filed1 12/23/20
                                              Filed 05/18/20
                                                       Page 20
                                                             Page
                                                               of 292 PageID
                                                                      of 11 #: 1196




        5.      On information and belief, defendant EMC Corporation is a Massachusetts

 corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682. EMC

 Corporation is wholly owned by its corporate parent, Dell Technologies Inc.

                                  JURISDICTION AND VENUE
        6.      This is an action for patent infringement which arises under the Patent Laws of the

 United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

        7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 §§ 1331 and 1338(a).

        8.      This Court has specific and general personal jurisdiction over each defendant

 pursuant to due process and/or the Texas Long Arm Statute, because each defendant has committed

 acts giving rise to this action within Texas and within this judicial district. The Court’s exercise of

 jurisdiction over each defendant would not offend traditional notions of fair play and substantial

 justice because each defendant has established minimum contacts with the forum. For example,

 on information and belief, each defendant has committed acts of infringement in this judicial

 district, by among other things, selling and offering for sale products that infringe the asserted

 patent, directly or through intermediaries, as alleged herein.

        9.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

 and/or 1400(b). Each defendant has established places of business in the Western District of Texas.

 Each defendant is registered to do business in Texas. Upon information and belief, each defendant

 has transacted business in this District and has committed acts of infringement in this District.

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 9,137,144

        10.     Brazos re-alleges and incorporates by reference the preceding paragraphs of this

 Complaint.



                                                       2
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00403-ADA
                        Document Document
                                 19-3 Filed1 12/23/20
                                              Filed 05/18/20
                                                       Page 21
                                                             Page
                                                               of 293 PageID
                                                                      of 11 #: 1197




        11.     On September 15, 2015, the United States Patent and Trademark Office duly and

 legally issued U.S. Patent No. 9,137,144 (“the ‘144 Patent ’”), entitled “Method and Apparatus for

 Communication Path Selection.” A true and correct copy of the ‘144 Patent is attached as Exhibit

 A to this Complaint.

        12.     Brazos is the owner of all rights, title, and interest in and to the ‘144 Patent,

 including the right to assert all causes of action arising under the ‘144 Patent and the right to any

 remedies for the infringement of the ‘144 Patent.

        13.     Defendants make, use, sell, offer for sale, import, and/or distribute in the United

 States, including within this judicial district, products such as, but not limited to, augmented reality

 headsets and services, including but not limited to, the Dell EMC SmartFabric Operating System

 (collectively, the “Accused Products”).

        14.     The Accused Products support multiple architecture and environments.




 Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf


        15.     The Accused Products include standard networking features and switching routing

 protocols. The SmartFabric OS also provides a method of selecting a communication path from a




                                                       3
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00403-ADA
                        Document Document
                                 19-3 Filed1 12/23/20
                                              Filed 05/18/20
                                                       Page 22
                                                             Page
                                                               of 294 PageID
                                                                      of 11 #: 1198




 group of equal-cost paths with the help of hashing. The hash algorithm makes decisions that are

 based on values in various packet fields and internal values.




 Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf




 Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf
         16.    A VLAN, i.e., Virtual Local Area Network, provides a way to group devices with

 a LAN. A group of devices within a VLAN communicate as if they were attached to the same

 wire.




 https://www.dell.com/community/Connectrix/An-Introduction-to-VLAN-and-Trunk/td-
 p/7076385,




                                                     4
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00403-ADA
                        Document Document
                                 19-3 Filed1 12/23/20
                                              Filed 05/18/20
                                                       Page 23
                                                             Page
                                                               of 295 PageID
                                                                      of 11 #: 1199




        17.     For configuring the load balancing parameters, a router/switch can use the hash

 fields as VLAN -ID for the hash calculations.




 Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf
        18.     The traffic forwards to the VLAN with the help of hash values. The port in a port-
 channel or a next-hop in an ECMP group is selected based on hash key modulo the number of
 ports in a port channel.




 Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf

        19.     ECMP (i.e., equal-cost multipath routing) is a routing technique where next-hop

 packet forwarding (i.e., forwarding through the node) to a single destination can occur over

 multiple best paths (i.e., lowest cost paths).

        20.     There are multiple nodes between a single source node and a destination node.

 These multiple nodes give rise to multiple paths. Dell Smart Fabric OS uses ECMP to determine



                                                    5
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00403-ADA
                        Document Document
                                 19-3 Filed1 12/23/20
                                              Filed 05/18/20
                                                       Page 24
                                                             Page
                                                               of 296 PageID
                                                                      of 11 #: 1200




 the multiple best paths. The best paths are the lowest cost paths, i.e., paths with the minimum

 number of hops between the source node and destination node. These paths are used for forwarding

 packet from the source node to the destination node. (i.e., a plurality of contiguous communication

 paths).




 Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf

           21.   The hashing algorithm helps in determining the best paths for communication

 traffic. Hashing helps in mapping VLAN ID with a set of lowest-cost paths by using VLAN ID

 for hash calculations. The hash key modulo, i.e. N, is the number of ports in a port channel or next-

 hops in ECMP groups (i.e., the paths to the next nodes). The Hash fields for load balancing can

 also be VLAN based on a VLAN ID (i.e., V). Mod of V with N is used to determine hash value.




 Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf.




                                                      6
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00403-ADA
                        Document Document
                                 19-3 Filed1 12/23/20
                                              Filed 05/18/20
                                                       Page 25
                                                             Page
                                                               of 297 PageID
                                                                      of 11 #: 1201




 Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf

        22.     After the resilient hashing for the ECMP groups, a flow-map table is created with

 64 paths for the traffic flow. The paths on the flow-map table distribute the traffic equally and

 identify the traffic uniquely.

        23.      As an example, traffic 1 is mapped on the next-hop A (i.e., path A). The paths/next-

 hops are uniquely identified (based on an index) by the hashing algorithm to distribute the traffic

 equally.




                                                     7
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00403-ADA
                        Document Document
                                 19-3 Filed1 12/23/20
                                              Filed 05/18/20
                                                       Page 26
                                                             Page
                                                               of 298 PageID
                                                                      of 11 #: 1202




 Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf

        24.     As an example, after the resilient hashing, Traffic 1 maps to next-hop A, Traffic 2

 maps to next-hop B, and Traffic 3 maps to next-hop C (i.e., selecting a path associated with an

 index equal to the result). The hash key modulo, i.e. N, is the number of ports in a port channel or

 next-hop in an ECMP group. V is the value of the VLAN ID used.




 Source: https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf




                                                     8
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00403-ADA
                        Document Document
                                 19-3 Filed1 12/23/20
                                              Filed 05/18/20
                                                       Page 27
                                                             Page
                                                               of 299 PageID
                                                                      of 11 #: 1203




          25.    In view of preceding paragraphs, each and every element of at least claim 1 of the

 ‘144 Patent is found in the Accused Products.

          26.    Defendants continue to directly infringe at least one claim of the ‘144 Patent,

 literally or under the doctrine of equivalents, by making, using, selling, offering for sale, importing,

 and/or distributing the Accused Products in the United States, including within this judicial district,

 without the authority of Brazos.

          27.    Defendants have received notice and actual or constructive knowledge of the ‘144

 Patent since at least the date of service of this Complaint.

          28.    Since at least the date of service of this Complaint, through its actions, Defendants

 have actively induced product makers, distributors, retailers, and/or end users of the Accused

 Products to infringe the ‘144 Patent throughout the United States, including within this judicial

 district, by, among other things, advertising and promoting the use of the Accused Products in

 various websites, including providing and disseminating product descriptions, operating manuals,

 and other instructions on how to implement and configure the Accused Products. Examples of

 such advertising, promoting, and/or instructing include the documents at:

      •    https://topics-cdn.dell.com/pdf/smartfabric-os10-5-0_en-us.pdf
      •    https://www.dell.com/community/Connectrix/An-Introduction-to-VLAN-and-
           Trunk/td-p/7076385


          29.    Since at least the date of service of this Complaint, through its actions, Defendants

 have contributed to the infringement of the ‘144 Patent by having others sell, offer for sale, or use

 the Accused Products throughout the United States, including within this judicial district, with

 knowledge that the Accused Products infringe the ‘144 Patent. The Accused Products are

 especially made or adapted for infringing the ‘144 Patent and have no substantial non-infringing




                                                       9
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00403-ADA
                         DocumentDocument
                                  19-3 Filed
                                           1 12/23/20
                                              Filed 05/18/20
                                                        Page 28
                                                             Page
                                                                of 29
                                                                    10PageID
                                                                       of 11 #: 1204




 use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

 which is material to at least one claim of the ‘144 Patent.

                                              JURY DEMAND
        Brazos hereby demands a jury on all issues so triable.


                                     REQUEST FOR RELIEF

        WHEREFORE, Brazos respectfully requests that the Court:

        (A)     Enter judgment that Defendants infringe one or more claims of the ‘144 Patent

 literally and/or under the doctrine of equivalents;

        (B)     Enter judgment that Defendants have induced infringement and continue to induce

 infringement of one or more claims of the ‘144 Patent;

        (C)     Enter judgment that Defendants have contributed to and continue to contribute to

 the infringement of one or more claims of the ‘144 Patent;

        (D)     Award Brazos damages, to be paid by Defendants in an amount adequate to

 compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

 the infringement by Defendants of the ‘144 Patent through the date such judgment is entered in

 accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

 or assessed in accordance with 35 U.S.C. § 284;

        (E)     Declare this case exceptional pursuant to 35 U.S.C. § 285; and

        (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

 additional relief as is deemed appropriate by this Court.




                                                       10
Case 1:20-cv-01228-CFC
         Case 6:20-cv-00403-ADA
                         DocumentDocument
                                  19-3 Filed
                                           1 12/23/20
                                              Filed 05/18/20
                                                        Page 29
                                                             Page
                                                                of 29
                                                                    11PageID
                                                                       of 11 #: 1205




 Dated: May 18, 2020                   Respectfully submitted,

                                      /s/ James L. Etheridge
                                      James L. Etheridge
                                      Texas State Bar No. 24059147
                                      Ryan S. Loveless
                                      Texas State Bar No. 24036997
                                      Travis L. Richins
                                      Texas State Bar No. 24061296
                                      ETHERIDGE LAW GROUP, PLLC
                                      2600 E. Southlake Blvd., Suite 120 / 324
                                      Southlake, Texas 76092
                                      Telephone: (817) 470-7249
                                      Facsimile: (817) 887-5950
                                      Jim@EtheridgeLaw.com
                                      Ryan@EtheridgeLaw.com
                                      Travis@EtheridgeLaw.com


                                      COUNSEL FOR PLAINTIFF




                                            11
